UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

PATRICIA BOWLER,
Plaintiff, DECISION a oRDER
17-cv-6422-JWF
V.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

Plaintiff Patricia Bowler (“plaintiff” or “Bowler“) brought
this action pursuant to 42 U.S.C. § 405(g) seeking review of the
final decision` of the Commissioner of Social’ Security (“the
Commissioner”), Which denied her' application for disability
insurance benefits (“DIB”). §§§ Compl. (Docket # l). Presently
before the Court are_the parties’ competing motions for judgment
on the pleadings pursuant to Fed. R. Civ. P. 12(c). Docket ## 9,
12. For the reasons that follow, plaintiff's motion (Docket #-9)
is granted, the Commissioner's motion (Docket # 12) is denied, and
the case is remanded for further proceedings consistent with this
Decision and Order. 7

Background and Procedural History

 

Plaintiff filed her application for DIB on March 31, 2014;
-alleging disability beginning on November 3, 2012. Administrative
Record, Docket # 8 (“AR”) at 169, 177. Plaintiff’s application
for DIB Was initially denied on June 9, 2014. AR at 91, 96.

Plaintiff appeared at a video hearing before Administrative Law

Judge Julia D. Gibbs (“the ALJ”) with her attorney, Kevin Bambury,
on November 3, 2015. AR at 34. Plaintiff and a vocational expert
testified at the hearing. ld;

On February 17, 2016, the ALJ issued an unfavorable decision.
AR at 17. At Step Two of the familiar five-step sequential
disability determination process, the ALJ determined that
plaintiff suffered from the following severe impairments:
interstitial cystitis (“IC”), asthma, and irritable bowel syndrome
(“IBS”). AR at 22. The ALJ found that none of the impairments
met or equaled a listed impairment at Step lhree, and, at Step
Four, that plaintiff’s residual functional capacity (“RFC”)
allowed her to perform light work either sitting or standing so
long as plaintiff could alternate between the two positions every
45 minutes without stopping work activity. 'AR at 24.

Plaintiff timely filed a request for review by the Appeals
Council (“the AC”), which request the AC denied on May 17, 2017,7
making it the final decision. of the Commissioner. AR_ at l.
Plaintiff then commenced this appeal and filed her motion for
judgment on the pleadings on February 7, 2018. Docket # 9. The
Commissioner filed its motion for judgment on the pleadings on
April 6, 2018 (Docket # 12), and the plaintiff replied on April
23, 2018 (Docket # 13).

For purposes of this Decision and Order, the Court assumes

the parties’ familiarity with the n@dical evidence, the ALJ’s

decision, and the standard of review, which requires that the

Commissioner’s decision be supported by substantial evidence. See

 

Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007) (so long as
a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner’s decision,” and
“the Commissioner applied the correct legal standard,” the
Commissioner's' determination should not _be disturbed), cert.
denied, 551 U.S. 1132 (2007).
Discussion

As set forth above, the ALJ determined that plaintiff suffers
from interstitial cystitis {“IC”). The Commissioner has
promulgated specific guidance to be used in evaluating disability
claims related to IC. According to Evaluation of Interstitial
Cystitis, SSR 02-2P, 2002 WL 32063799 (S.S.A. Nov. 5, 2002):

IC is a complex, chronic bladder disorder characterized

by urinary frequency, urinary urgency, and pelvic pain.

IC occurs most frequently in women (about 10 times more

often than in men), and sometimes prior to age 18. IC

may be associated with other disorders, such as

fibromyalgia, chronic fatigue syndrome, allergies,

irritable bowel syndrome, inflammatory bowel disease,

endometriosis, and vulvodynia (vulvar/vaginal pain). IC

also may be associated with systemic lupus

erythematosus. `

Although symptoms may vary in intensity, the three most common
IC symptoms are “an urgent need to urinate (urgency), a frequent

need to _urinate (frequency), and pain in the bladder and

surrounding pelvic region.” Id. at *2. The causes of IC are not

presently known and “treatments are directed towards relief of
symptoms.” Id. at *1. An IC sufferer’s “response to treatment is
variable, and some individuals may have symptoms that are

intractable to the current treatments available.” Id. The

Commissioner's guidance explains that “[t}he pain may range from
lmild discomfort to extreme distress. The intensity of the pain may
increase as the bladder fills and decrease as it empties.” §d; at
*2. IC may “by itself [be] medically equivalent to a listed
impairment.” §d; at *5.

The Commissioner’s guidance provides detailed instructions on
how lC is evaluated in assessing a claimant’s RFC:

IC can cause limitation of function. The functions
likely to be limited depend on many factors, including
urinary' frequency' and pain. An individual may' have
limitations in any of the exertional functions such as
sitting, standing, walking, lifting, carrying, pushing,
and pulling. lt also may affect ability to do postural
functions, such as climbing, balancing, stooping, and
crouching. The ability to tolerate extreme heat,
humidity, or hazards also may be affected.

The effects of IC may not be obvious. For example, many
people with_IC have chronic pelvic pain, which can affect
the ability to focus and sustain attention on the task
at hand. Nocturia_ (nighttime urinary frequency) may
disrupt sleeping patterns. This can lead to drowsiness
and lack of mental clarity during the day. IC also may
affect an individual‘s social functioning. The presence
of urinary frequency alone can necessitate trips to the
bathroom as often as every 10 to 15 minutes, day and
night. Consequently, some individuals with IC
essentially may confine themselves to their homes. In
assessing RFC, we must consider all of the individual's
symptoms in deciding how such symptoms may affect
functional capacities.

An assessment also should be made of the effect IC has

upon the individual's ability to perform routine

movement and necessary physical activity within the work

environment. Individuals with lC may have problems with

the ability to sustain a function over time.
SSR 02-2P, 2002 WL 32063799, at *5-6. The evaluative guidance
further states: “In cases involving IC, fatigue may affect the
individual‘s physical and mental ability to sustain work activity.
This may, be particularly true in cases involving urinary
frequency.” Id. at *6.

The record here is replete with references to plaintiff's IC

and its effect on her ability to work. Bowler was diagnosed with

IC in 2012. She experienced almost all of the symptoms of the

disease including bladder pain, urinary tract infections,
cramping, and constant, daily incontinence. AR at 40-43, 386,
962, 984. She also experienced pain and burning while urinatingr

1 AR at 43, 338. Her IC pain was so severe that she had to make
numerous trips to the emergency department to address her IC (AR
at 626, 673, 703, 740, 750) and she underwent hydrodistension
surgeries wherein the bladder is inflated to look for cracks to
help alleviate her symptoms. AR at 42, 207, 383~84,`987. The
surgeries provided. brief, intermittent. periods of relief, but
plaintiff testified that she continues to experience prolonged
periods of pain. and discomfort. AR_ at 42, 989. Plaintiff

testified that she uses the restroom 10 to 15 times a day and

 

another four to five times per night. AR at 43. Medication that

 

provides some, but not total, relief makes her so tired she naps

two to three times a day for an hour and a half at a time. AR at

44.

Plaintiff’s treating physician, Dr§ Scott Hartman,
corroborated his patient’s testimony. ln order to assist the ALJ
in assessing plaintiff’s functional capacity, Dr. Hartman

submitted a detailed report. The report, dated May 23, 2014 (AR
at 1088) described plaintiff’s symptoms and his clinical findings
in a way that was not only accordant with plaintiff’s hearing

testimony, but was remarkably consistent with the specific effects

 

of IC as set forth in the SSR 02-2P. Dr. Hartman noted that

 

plaintiff had been a patient for one year, dating back to the
relevant period. AR. at 1088. He opined. that plaintiff had
anxiety, depression, IBS, migraines, and IC resulting in chronic,
daily bladder and abdominal pain, dizziness, fatigue, and bladder
issues and these symptoms were exacerbated by stress. ld; Dr.
Hartman stated that these conditions interfere constantly with
plaintiff’s attention and concentration such that she is incapable
of even low stress`jobs. AR at 1089. According to Dr. Hartman,¢
Bowler could only sit or stand for ten minutes at a time for less
than two hours in an eight-hour day and she would need to be able
to change positions at will and take breaks every 15 minutes for
ten minutes at a time. AR at 1089-90. Dr. Hartman indicated that

plaintiff’s conditions would cause her to be absent from work more

than four times per month and temperature extremes and exposure to
dust or fumes would exacerbate her IC and IBS. AR at 1091-92.
lmportantly, as plaintiff’s treating physician, Dr. Hartman never
doubted plaintiff’s credibility. He found that emotional factors
do not contribute to the severity of plaintiff’s symptoms and
limitations and specifically opined that she was not a malingerer.
AR at 1088-89.

The treating physician_ rule,1 “mandates that the medical
opinion of a claimant's treating physician is given controlling
weight if it is well supported. by medical findings- and not
inconsistent with other substantial record evidence.” Shaw v.
Chater, 221 F.Bd 126, 134 (2d Cir. 2000); see 20 C.F.R.
§ 416.927(d){2) (“Generally, we give more weight to opinions from
your treating sources.”). The Second Circuit has been blunt on
what an ALJ must do when deciding not to give controlling weight
to a treating physician:

To override the opinion of the treating physician, we

have held that the ALJ must explicitly consider, inter

alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting

the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and, (4) whether the

physician is a specialist. After considering the above
factors, the ALJ must comprehensively set forth [her]
reasons for the weight assigned to a treating
physician's opinion. The failure to provide good
reasons for not crediting the opinion of a claimant's

treating physician is a ground for remand. The ALJ is
not permitted to substitute [her] own expertise or view

 

 

l This rule was in effect at the time plaintiff's claim Was filed.

7

'of the nmedical _proof for the treating physician’s
opinion or for any competent medical opinion.

Greek vi Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (emphasis added)
(internal citations, quotations and alterations omitted). Here,
the ALJ failed to follow the treating physician rule because she

failed to reference or even. acknowledge the existence of the

 

 

treating physician's opinion in her decision denying plaintiff
disability benefits.

There are several reasons why remand is required. First, the
ALJ’s failure to assess or incorporate the treating physician’s
opinion or explain7 her reasons for discounting the opinion
constitutes error and such error was not harmless. Had it been
considered, Dr. Hartman’s opinion certainly would have required
that plaintiff be afforded additional limitations not included in

the RFC.2 See Richardson v. Barnhart, 443 F. Supp. 2d 411, 422

 

(W.D.N.Y. 2006) (concluding that ALJ impermissibly ignored

physician's o inion); Roush v. Barnhart, 326 F. Supp. 2d 858, 868~
P _

 

70 (S.D. Ohio 2004) (requiring remand where ALJ did not defer to

treating source opinion of plaintiff's lC especially given breadth

 

2 For example, Dr. Hartman’s statements regarding the frequency of plaintiff's
bathroom visits should have been included in the RFC. Oddly, elsewhere in the
decision, the ALJ seemed to accept that plaintiff “uses the bathroom 10 to 15
times per day and 4 times during the night,” AR at 24. But the ALJ never
linked this to Dr. Hartman's opinion or adopted any limitation that would
account for this serious disruption. Likewise, consistent with Dr. Hartman’s
Opinion, the ALJ should have required that plaintiff's work station be close to
a restroom. Either of these additional limitations may have resulted in a
finding of disability.

and depth of doctor's IC treatment); Gonzalez v. Barnhart, No. 01-

 

CV-7449, 2003 WL 21204448, at *l (E.D.N.Y; May 21, 2003) (“Because
the ALJ either ignored or disregarded the opinion of Gonzalez's
treating physician without explanation, the ALJ's determination is
reversed and the matter is remanded for reconsideration.”i.
Second, one would assume that the ALJ would utilize, refer to
or, at the very least, acknowledge the existence of the evaluative
guidance described above in evaluating' plaintiff's IC. The
inexplicable failure of the ALJ to discuss or address the Social
Security Administration’s specific policy and guidance on
evaluating IC as set forth in is especially troublesome given this
medical record. SSR 02-2p specifically notes that “[t]he effects
of IC may not be obvious” and that people with IC may have “chronic
pelvic pain” as well as well as nighttime urinary frequency which
“may disrupt sleeping patterns” and “lead to drowsiness and lack
of mental clarity during the day.”' SSR 02-2p, 2002 WL 32063799,
at *5. SSR 02~2p also cautions that “[t]he presence of urinary
frequency alone can necessitate trips to the bathroom as often as
every 10 to 15 minutes, day and night.” ld; It further explains
that “[t]he functions likely to be limited depend on many factors,
including urinary frequency and pain” and directs the Commissioner
to assess “the effect IC has upon the individual's ability to
perform routine movement and necessary physical activity within

the work environment” especially, “in cases involving' urinary

9

frequency.” §d; at *5-6. Frankly, based on the recordy
plaintiff's IC cries out for evaluation under SSR 02-2P. Finally,
SSR 02-2P directs the ALJ to consider whether, if appropriate, “IC
medically equals a listing.” ;d; at *4. The ALJ never utilized
the guidance in addressing whether plaintiffts IC met or equaled
a listing.

Third, the RFC the ALJ assigned to plaintiff was not supported
by substantial evidence. The ALJ did not reference or incorporate
any of plaintiff's urinary pain or discomfort into the RFC, except
to say that plaintiff would be allowed to alternate between.sitting
and standing.3 Nor did the ALJ discuss, as SSR 02-2p directs,
plaintiff's demonstrated need to use the bathroom multiple times
per day or the effect such interruptions would have on plaintiff’s
ability to perform full-time competitive employment. §ee Vanover
v. Colvin, 627 F. App‘x 562, 566 (7th Cir. 2015) (finding that ALJ
failed to provide valid explanation for discrediting daily

'activities of plaintiff with IC); Cruz v. Bowen, 643 F. Supp. 1088,,

 

3 The Commissioner now maintains that the ALJ “accounted for the claimant's
bladder pain by limiting her to light Work With the option to alternate between
sitting and standing every 45 minutes without stopping work activity.” AR at
25- This misconstrues the debilitating' nature of plaintiff’s lC and is
contradicted by the ALJ’s own reasoning. The ALJ acknowledged that the purpose
of this limitation was to account only for plaintiff's “bladder pain.” AR at
25. It was therefore not intended to account for plaintiff's need to frequently
urinate. Second, such a limitation does not in fact account for Bowler's need
to frequently use the restroom. Alternating between standing and sitting does
not accommodate plaintiff’s need to leave a work station to use the bathroom
multiple times per day. And the RFC itself forecloses that plaintiff would be
allowed that accommodation because the RFC only permitted plaintiff to change
position “without stopping Work activity.” AR at 24-25.

10

1092 (D. Mass. 1986) (noting that plaintiffs with Ic often need to
“void” frequently and that ALJ “lackfed] substantial evidence to
conclude that plaintiff's interstitial cystitis will enable him to
perform the full range of sedentary work”). In addition, the ALJ
did not account how Bowler’s frequent urination at night affects
her attention span or ability to stay awake during the dayL all of
which SSR 02-2p asks ALJs to consider when assessing a plaintiff
with IC.

In sum, there was substantial evidenced in the record
demonstrating that plaintiff's. IC would severely impact her
ability to work and the ALJ failed to properly consider this
evidence or incorporate well-documented medical limitations into
the RFC she assigned to plaintiff. Remand is required.

Conclusion

Based on the foregoing, plaintiff's motion for judgment on
the pleadings (Docket # 9) is granted and the Commissioner’s motion
for judgment on the pleadings (Docket # 12) is denied. The case

is remanded for further proceedings consistent with this opinion.

Ww®t

JONATHAN w. FELDMAN
ni ed States Magistrate Judge

Dated: March 26, 2019
Rochester, New York

11

